Citation Nr: 0208034	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than November 
12, 1999, for a disability evaluation of 10 percent for 
status post residuals of a left knee injury.

2.  Entitlement to an effective date earlier than November 
12, 1999, for a disability evaluation of 10 percent for 
status post residuals of a right knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from January 1981 to January 
1985 and June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

VA revoked representation for the veteran's private attorney 
effective October 10, 2001.  Therefore, the veteran is 
representing himself in his claims on appeal.  

The Board notes that the veteran withdrew his request for a 
hearing before a member of the Board in writing in October 
2000.  

The Board further notes that the veteran has not filed a 
substantive appeal with respect to four issues listed in a 
September 2000 statement of the case.  The veteran was 
notified of the rating decision denying these claims in 
August 2000, and a notice of disagreement was received by VA 
later than same month.  These issues are unrelated to the 
issues listed on the title page of this action.  The 
veteran's attorney filed a document that he described as a 
"substantive appeal together with Form 9" that was received 
by VA on September 15, 2000.  However, VA did not issue a 
statement of the case until September 21, 2000.  Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 1991).  
Because no statement of the case had been issued prior to the 
attorney's filing of the document he termed a "substantive 
appeal," this document does not qualify as a valid 
substantive appeal.  Moreover, subsequent to the issuance of 
the statement of the case, no correspondence was received 
from or on behalf of the veteran referring to the issues 
discussed in the statement of the case, and thus there is 
nothing that can be construed as a substantive appeal.  See 
Archbold v. Brown, Vet. App. 124, 132 (1996).  Because we do 
not have jurisdiction of the issues listed in the September 
2000 statement of the case, the Board will not address them 
in this decision.

According to a VA examination report dated June 14, 1994, it 
appears that the veteran has raised an informal claim for 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.  The VA examiner reported that the 
veteran stated that he had lost two jobs as a result of his 
bilateral knee disorder.  The examiner added that the veteran 
was employed as a truck driver and was unable to work the 
clutch.  It does not appear from the record that the RO 
subsequently provided the veteran with a formal application 
form in response to the informal claim (the June 14, 1994 VA 
examination report).  As a result, the one-year period for 
filing a formal application has not been triggered.  
38 C.F.R. § 3.157(b) (2001); see Norris v. West, 12 Vet. App. 
413 (1999).  The Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained by the RO.

2.  In a November 20, 1991 letter, the RO notified the 
veteran of a November 1, 1991 RO rating decision that 
assigned initial respective noncompensable evaluations for 
his status post left and right knee disorders; the veteran 
timely appealed the noncompensable evaluations.

3.  In a January 1993 decision, the Board continued separate 
initial noncompensable evaluations for the status post 
residuals of the veteran's right and left knee injuries.

4.  A claim for an increased evaluation for status post 
residuals of a right knee injury was received from the 
veteran on May 20, 1993; it is not factually ascertainable 
that an increase in severity of the disability occurred 
during the one-year period on or prior to May 20, 1993.

5.  The RO did not issue notice to the veteran of its June 
1993 decision, in which it denied a compensable rating for 
the status post residuals of a right knee injury.

6.  On June 14, 1994, the veteran underwent a VA examination 
for the status post residuals of the right and left knee 
injuries; the examination report is an informal claim for 
entitlement to a compensable evaluation for status post 
residuals of a left knee injury.

7.  The veteran was not subsequently provided with a formal 
application form in response to the informal claim (the June 
14, 1994 VA examination report), and the one-year period for 
filing a formal application was not triggered.

9.  The informal claim (the June 14, 1994 VA examination 
report) is an application for the claim of entitlement to a 
compensable evaluation for status post residuals of a left 
knee injury for purposes of establishing the effective date.

9.  The increased disability justifying the grant of separate 
10 percent evaluations for status post residuals of the right 
and left knee injuries was first shown on June 14, 1994; it 
is not factually ascertainable that the increase occurred 
during the one-year period prior to June 14, 1994.


CONCLUSIONS OF LAW

1.  The proper effective date for a 10 percent evaluation for 
status post residuals of a right knee injury is June 14, 
1994.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. 
§§ 3.105, 3.157(b), 3.400, 20.302 (2001).

2.  The proper effective date for a 10 percent evaluation for 
status post residuals of a left knee injury is June 14, 1994.  
38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.105, 
3.157(b), 3.400, 20.302 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal criteria

The veteran contends that the proper effective date for the 
respective 10 percent evaluations for his status post 
residuals of a right and left knee disorders should be prior 
to November 12, 1999.

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the RO's most recent 
consideration of the veteran's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO informed the veteran by 
letter in March 2001 of the requirements for an earlier 
effective date for the respective 10 percent evaluations for 
his status post left and right knee disorders.  He has not 
identified, and the Board is not aware of, any additional 
evidence or information that could be obtained to 
substantiate his claim.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  In Fugo v. Brown, 6 Vet. App. 40, 
43 (1993), the United States Court of Veterans Appeals 
(Court) held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  The Court further held in Fugo 
that neither a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication, nor 
general, non- specific claims (including sweeping allegations 
of failures to follow the regulations or to provide due 
process), meet the restrictive definition of clear and 
unmistakable error.  Id. at 44.

The effective date of an increased evaluation for a service-
connected disability will be the earliest date that it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year of such 
date.  Otherwise, it will be the later of the date of receipt 
of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C. § 5101(a); see also 38 C.F.R. § 3.151(a) (2001); 
Norris v. West, 12 Vet. App. 413, 416 (1999).  Generally, 
such claims are initiated by a veteran's filing of an 
application for a specific benefit.  A claim or application 
is a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2001); 
Norris, 12 Vet. App. at 416. 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Once filed, it will 
be reviewed.  In general, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 
3.155(a) (2001); Norris, 12 Vet. App. at 416.  When a claim 
has been filed that meets the requirements of 38 C.F.R. 
§ 3.151 (i.e., formal claims for disability compensation 
under 38 U.S.C. § 5101(a)), an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c) (2001) Norris, 12 Vet. App. at 417.  Also, 
38 C.F.R. § 3.157(b)(1) provides that an informal claim for 
benefits "will" be initiated by a report of examination or 
hospitalization for previously established service-connected 
disabilities.  38 C.F.R. § 3.157(b)(1); Norris, 12 Vet. App. 
at 417.  Specifically, 38 C.F.R. § 3.157(b)(1) provides that:
  
(b) Once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one 
of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen. 

(1)  Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed 
services.  The date of outpatient or 
hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as 
the date of receipt of a claim.  

38 C.F.R. §  3.157(b)(1). 

If VA does not forward a formal application form to a 
claimant who has presented an informal claim under § 
3.155(a), the one-year period for filing a formal application 
is not triggered, and the "informal claim must be accepted as 
the application for purposes of establishing the effective 
date under 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)."  
Norris, 12 Vet. App. at 417, quoting Quarles v. Derwinski, 3 
Vet. App. 129, 137 (1992). 

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

II.  Facts

The RO originally granted service connection for status post 
left and right knee disorders in a November 1991 decision.  
The RO assigned an effective date of June 14, 1991 for the 
grant of service connection and assigned an initial 
noncompensable evaluation for both knees.  In a letter dated 
November 20, 1991, the RO informed the veteran of its 
decision and of the requirement that he submit a notice of 
disagreement within one year of the RO's letter if he desired 
appellate review with respect to the November 1991 rating 
decision.  In response, the veteran filed a timely appeal to 
the RO's November 1991 decision regarding the appropriate 
disability ratings for the veteran's knees.

In a January 1993 decision, the Board denied the veteran's 
appeal and found that a compensable rating for either knee 
was not warranted.  The Board's January 1993 decision is 
final.  38 C.F.R. § 20.1100 (1992).

In May 1993, the RO received the veteran's claim for 
entitlement to a compensable rating for his service-connected 
right knee disorder.  In his written claim, the veteran 
indicated that he had received treatment for his right knee 
at the VA Medical Center over the previous year.  According 
to VA outpatient treatment records from June through December 
1992, the veteran was not treated for his right knee 
disorder.

In a June 1993 decision, the RO denied the veteran's claim 
for a compensable rating for his service-connected right knee 
disorder because the VA outpatient treatment records from 
June through December 1992 did not show treatment of his 
right knee.  The Board notes, however, that the RO apparently 
did not inform the veteran of this decision.  In other words, 
there is no evidence in the claims file that the RO sent 
notice of its decision in June 1993 to the veteran.  
Therefore, it appears that the veteran was not notified of 
this decision.

According to a VA examination report dated June 14, 1994, the 
veteran complained of right knee pain.  The veteran related 
that his knees would give out on him while walking, 
particularly if he was carrying heavy objects.  Physical 
examination of both knees revealed that there was no 
swelling, redness, or effusion.  All ligaments were intact 
and nontender to stress.  There was a range of motion from 
zero to 135 degrees bilaterally.  McMurray's test as well as 
Lachman's test was negative.  There was no tenderness to 
palpation of the knees.  In moving the patella over the 
femoral condyle, there was marked pain on the right and 
slightly less pain on the left.  X-ray studies of both knees 
in anteroposterior and lateral projection were within normal 
limits with normal joint space and no evidence of fracture or 
dislocation.  According to an addendum dated June 28, 1994, 
the VA examiner provided the following opinions.  The veteran 
had no objective signs of pathology in either knee.  The 
veteran's history was suggestive of chondromalacia of the 
patella, which was symptomatic, but this was difficult to 
detect.  The examiner reiterated that chondromalacia was a 
subjective diagnosis, although there were no objective signs 
of disease either on physical examination or x-ray 
examination.

In a September 1994 decision, although the RO considered the 
June 14, 1994 VA examination report, the RO adjudicated the 
veteran's claim for secondary service-service connection for 
an unrelated disability.  In other words, the RO did not 
adjudicate the issues of entitlement to a compensable rating 
for either knee.

VA outpatient records of record throughout the 1990s 
essentially are not material to the claims at issue.  
Although the veteran's bilateral knee disorder is mentioned 
occasionally by history, these outpatient records relate to 
medical problems unrelated to the veteran's bilateral knee 
disorder.  Thus, these VA outpatient records alone do not 
support compensable ratings for the veteran's bilateral knee 
disorder.

In November 1999, the veteran's attorney at the time filed a 
claim for entitlement to increased disability evaluations for 
the veteran's bilateral knee disorder.  As a result, VA 
examined the veteran's bilateral knee disorder again in 
December 1999.  In the report, the VA examiner observed by 
history that the veteran injured both knees during service as 
a result of a parachute accident.  The veteran reported that 
his knees felt "tight" when standing or sitting for extended 
periods.  The veteran also reported that he experienced 
bilateral knee stiffness.  The veteran remarked that he took 
over the counter medication for pain relief.  The examiner 
noted that the physical examination revealed that the veteran 
favored his left knee with ambulation.  Crepitus was noted on 
flexion of both knees.  Each knee could be flexed from zero 
to 115 degrees.  At that point, flexion would stop due to 
pain.  There was no effusion, ligament laxity, or 
subluxation.  According to an associated December 1999 x-ray 
study, the veteran's knees were noted to be unremarkable.  
The examiner concluded that it was a normal study.

In December 1999, the veteran appeared before a hearing 
officer at the RO and testified regarding his claims.  He 
essentially echoed the statements recorded in the medical 
evidence above.  The veteran also testified that his 
bilateral knee disorder had interfered with his ability to 
work.

In a December 1999 decision, the RO assigned a separate 10 
percent disability rating for each knee, reaching its 
decision essentially based on the December 1999 VA 
examination report and the veteran's testimony.  The RO 
assigned November 12, 1999 as the effective date for the 
respective 10 percent ratings because, according to its 
review of the record, it received the veteran's claim on that 
date.  

III.  Effective date for the right knee

Based on a review of the evidence of record, the Board finds 
that an effective date of 10 percent for the veteran's right 
knee disorder is warranted from June 14, 1994, which is the 
date of the VA examination report listed above.  Subsequent 
to the Board's decision in June 1993, the Board finds that 
the RO received the veteran's current claim for a compensable 
rating for his right knee on May 20, 1993.  Although the RO 
denied the veteran's claim for a compensable rating for his 
right knee disorder in a June 1993 decision, the record 
reveals that the RO did not notify the veteran of this 
decision.  Therefore, this issue has been pending since May 
1993.

As noted previously, the effective date of an increased 
evaluation for a service-connected disability will be the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year of such date.  Otherwise, it will be the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this 
regard, the Board finds that an effective date of May 20, 
1993, the date of receipt of claim, is not warranted because 
the medical evidence of record at that time did not support a 
compensable disability evaluation for the veteran's right 
knee.  Furthermore, as noted above, the VA outpatient records 
available within the one year prior to May 20, 1993, lack 
probative weight because the VA examiners did not adequately 
discuss the status of the veteran's right knee to warrant a 
compensable rating.  Essentially, these VA outpatient records 
are not material to this issue at hand.  Without evidence of 
an increase in right knee disability, the Board finds that it 
is not factually ascertainable that an increase in disability 
had occurred on May 20, 1993, or within one year prior to 
that date.  38 C.F.R. § 3.400.

Instead, the Board finds that the first competent evidence 
that the veteran's right knee disorder had reached a 
compensable level is the report of a VA examination conducted 
on June 14, 1994.  As noted above, according to the December 
14, 1994 VA examination report, the veteran complained of 
right knee pain.  The examiner noted that the veteran 
experienced marked right knee pain that was probably due to 
chondromalacia.  Although the examiner remarked that the 
right knee had no objective signs of pathology based on an x-
ray study, nevertheless, the veteran had flexion to 135 
degrees and pain that was suggestive of chondromalacia based 
on the veteran's history.  

In light of this medical evidence, which shows that the 
veteran experienced marked right knee pain with flexion to 
135 degrees, the Board can factually ascertain that a 10 
percent disability rating is warranted from June 14, 1994.  
In addition, the Board notes that the findings made by the VA 
examiner nearly five years later in December 1999 essentially 
echo findings made by the June 14, 1994 VA examiner with 
respect to the veteran's right knee disorder.  In other 
words, according to both examination reports, the veteran 
experienced right knee pain with minimal decrease in range of 
motion.  38 C.F.R. § 4.40, 4.44, 4.45.

An effective date for the 10 percent evaluation for the 
veteran's right knee disorder from June 14, 1994, but not 
earlier, is warranted.  38 C.F.R. § 3.400.

IV.  Effective date for the left knee

Based on a review of the evidence of record, the Board finds 
that an effective date of 10 percent for the veteran's left 
knee disorder is warranted from June 14, 1994, which is the 
date of the VA examination report listed above.  The Board 
finds that the June 14, 1994 VA examination report acts as an 
informal claim for an increased rating for the veteran's left 
knee disorder because the findings made in the report 
indicate that the veteran's left knee disorder had increased 
in severity.  

As noted above, the law provides that the date of outpatient 
or hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1).  Furthermore, 
if VA does not forward a formal application form to a 
claimant who has presented an informal claim under 38 C.F.R. 
§ 3.155(a), the one-year period for filing a formal 
application is not triggered, and the "informal claim must be 
accepted as the application for purposes of establishing the 
effective date under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2)."  Norris, 12 Vet. App. at 417, citing Quarles, 
3 Vet. App. at 137.

As applied to the facts in this case, although the RO 
received the June 14, 1994 VA examination report soon after 
it was written, there is no evidence that the RO supplied the 
veteran with a formal application form pursuant to 38 C.F.R. 
§ 3.155(a).  As a result, the veteran was not able to file a 
formal claim with respect to entitlement to an increased 
rating for his left knee disorder.  Therefore, the Board 
finds that the one-year period for filing a formal 
application has not been triggered, and the informal claim 
must be accepted as the application for purposes of 
establishing the effective date under 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Moreover, based on a review of the June 14, 1994 VA 
examination report, the VA examiner noted that the veteran 
had marked pain on the right and "slightly less pain on the 
left".  In other words, the VA examiner concluded that the 
veteran experienced slightly less than marked pain in the 
left knee.  For rating purposes the Board finds that this 
evidence supports a 10 percent rating for the left knee 
disorder.  In short, the VA examiner essentially concluded in 
the June 14, 1994 VA examination report that the veteran's 
right and left knee disorders caused marked pain with minimal 
loss of motion.  Likewise, the findings made by the VA 
examiner nearly five years later in December 1999 were 
essentially the same findings as made by the VA examiner on 
June 14, 1994.

Therefore, an effective date for the 10 percent evaluation 
for the veteran's left knee disorder from June 14, 1994, but 
not earlier, is warranted.  38 C.F.R. § 3.400.

V. Conclusion

The Board has considered the veteran's December 1999 
testimony before a hearing officer at the RO and his various 
written lay statements but finds that an effective date for 
the respective 10 percent ratings for the left or right knee 
prior to June 14, 1994, is not warranted.  It is important to 
note that where the determinative issue involves a medical 
opinion, competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In other words, 
as a lay person untrained in the fields of medicine, the 
appellant is not a medical expert and, therefore, is not 
competent to render a medical opinion.  Therefore, although 
he may believe that the effective dates for the respective 10 
percent ratings for his bilateral knee disorder are warranted 
prior to June 14, 1994, the Board finds that the medical 
evidence of record does not support this contention.  

In support of the claims for earlier effective dates for the 
respective 10 percent ratings for each knee, the veteran has 
presented argument which essentially relates to how the RO 
weighed the evidence in prior decisions but he has not 
specifically alleged that any of the prior decisions 
evaluating the disability at less than 10 percent for each 
knee was clearly and unmistakably erroneous nor has he 
identified any error which would qualify as unmistakable 
error.  An effective date prior to the Board's January 1993 
decision is not possible because that decision, establishing 
noncompensable evaluations for the bilateral knee disability, 
is final.

The veteran is entitled to an earlier effective date of June 
14, 1994, for a separate 10 percent rating for the left and 
right knee.  It is not factually ascertainable that the 
increase in disability for either knee occurred during the 
one-year period prior to June 14, 1994, and an effective date 
earlier than June 14, 1994, is not in order for either knee.







	(CONTINUED ON NEXT PAGE)

ORDER

An effective date of June 14, 1994, but not earlier, is 
granted for a rating of 10 percent for status post residuals 
of a right knee injury, subject to the criteria governing the 
payment of monetary benefits.

An effective date of June 14, 1994, but not earlier, is 
granted for a rating of 10 percent for status post residuals 
of a left knee injury, subject to the criteria governing the 
payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

